UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10475 COUNTRY Mutual Funds Trust (Exact name of registrant as specified in charter) 1705 N. Towanda Ave., P.O. Box 2020 Bloomington, IL61702 (Address of principal executive offices) (Zip code) James M. Jacobs Office of the General Counsel 1701 Towanda Ave. Bloomington, IL61702 (Name and address of agent for service) 1-309-557-2017 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:June 30, 2012 Item 1. Reports to Stockholders. Annual Report June 30, 2012 COUNTRY Growth Fund COUNTRY Bond Fund INVESTMENT ADVISOR’S LETTER TO SHAREHOLDERS July 2012 Dear Shareholders: In our letter to you six months ago we expressed concern that we could see little change in the economic backdrop.Unemployment was a concern, European debt was a major issue, and domestic politics looked to stall any progress towards resolving U.S. fiscal issues.Unfortunately, we were right – and those issues remain at center stage. Additionally, instead of gaining strength, the economy is getting weaker.From a 4.1% growth rate in the fourth quarter of 2011, gross domestic product slipped to a 2.0% rate in the first quarter of 2012 and further slid to a 1.5% rate in the second quarter.There is growing speculation that the Federal Reserve will again initiate a program of quantitative easing to try to stimulate the economy.Given the lack of success achieved by the first such efforts, we are not optimistic about the potential for long-term results of such action. While the stock market has advanced a bit this year, it is well behind the performance that would be expected based on historical periods of economic recovery.Even so, we continuously search for individual stock ideas that offer the potential for solid returns over time.We are not abandoning or changing the investment philosophy that has historically been successful for us. Little optimism can be found in our outlook for the bond market as well.Interest rates are at historical low levels with minimal yields available.The Federal Reserve has indicated that it will continue to keep rates low for the foreseeable future, perhaps through 2014.Further, when rates do begin to move there is really only one direction for them to go – and that is up.We are positioning defensively and maintaining a high quality portfolio in this environment. Perhaps by the time our next letter is written there will be some new developments to discuss.At the very least there will be some resolution brought about by results of the November election.We hope that additional positive developments are apparent, but in the interim we remind ourselves that “hope” is not our investment strategy. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 800-422-8261 or visiting www.countryinvestment.com. COUNTRY GROWTH FUND Inception Date 04/21/66 (Class Y) The average annualized returns for the Fund for the year ended June 30, 2012 are as follows: 1 Year 5 Year 10 Year 1.39% 0.85% 4.71% Gross Expense Ratio: 1.19% (as of the Prospectus dated 10/28/11) Net Expense Ratio: 1.18% (as of the Prospectus dated 10/28/11) The custodian has contractually agreed to waive fees through October 31, 2012.These returns assume all dividends and capital gains distributions were re-invested in the Fund and reflect fee waivers in effect.In the absence of fee waivers, returns would be reduced. The COUNTRY Growth Fund’s performance over the first half of 2012 has lagged the performance of the S&P 500.The market recovered from the selloff in late 2011, reached a recent high level at the end of March and then retreated for the remainder of the period.However, price action during this time was very highly correlated with little differentiation between individual stocks.As a long-term investor focused on fundamentals such as revenues, earnings, and growth rates we did not keep pace as market prices were apparently being driven by other factors. We remain concerned about the economic environment and its potential impact on securities markets.Domestic growth remains anemic for this stage of a recovery, and in fact continues to slow.Unemployment remains a major problem at more than 8%.The continued overhang of the European debt problem presents unknown potential impacts to markets both abroad and at home.Additionally, the so-called “fiscal cliff” that the domestic economy faces at the end of 2012 shows no progress toward resolution. The Fund remains well diversified across economic sectors, but we are emphasizing those areas we believe most likely to perform satisfactorily in difficult environments.We are focusing our efforts on those individual issues where we have a high degree of confidence in the company’s prospects.We are looking for signs that would allow us to take a less conservative approach to investing in stocks, but at this point we do not feel such a move would be in the best interests of our shareholders. COUNTRY BOND FUND Inception Date 01/02/97 (Class Y) The average annualized total returns for the Fund for the year ending June 30, 2012 are as follows: 1 Year 5 Year 10 Year 6.77% 6.66% 5.30% Gross Expense Ratio: 0.89% (as of the Prospectus dated 10/28/11) Net Expense Ratio: 0.86% (as of the Prospectus dated 10/28/11) The advisor and custodian have contractually agreed to waive fees and/or reimburse expenses through October 31, 2012.These returns assume all dividend and capital gain distributions were re-invested in the Fund and reflect fee waivers and/or expense reimbursements in effect.In the absence of fee waivers and/or expense reimbursements, returns would be reduced. The U.S. Treasury market continues to surprise and astound most investors with its almost monthly, if not weekly, highs in price and lows in yields.This has translated into strong returns for the trailing six and twelve months for the bond market.Unfortunately, the reasons for these strong results are a European debt crisis that no one really wants to face, a ballooning U.S. deficit and an increasingly fragile U.S. economy.And as of this writing, there does not appear to be relief in sight.After the most recent Fed meeting, the Federal Open Market Committee (FOMC) all but promised another round of quantitative easing if the economy does not improve.This should serve to keep rates low, but we view the likelihood of success for this program to be minimal and believe it will only add to the deficit.Given this backdrop, we believe rates could remain low for an extended period of time, however, even a move in the ten year Treasury note back to 2.5% (still at historic low levels) would create negative returns in the bond market that have not been seen for a quite some time. The COUNTRY Bond Fund performance has been strong over the past twelve months as we have maintained an overweight in spread product.The yield on the ten year Treasury note dropped from 3.16% on 6/30/11 to 1.65% (a record at the time, which has since been surpassed) on 6/30/12.With a slightly short duration, this was a minor detractor from performance for the period.That being said, when the U.S. and world economies begin to see baseline or above average growth rates, Treasury rates could move dramatically higher in a short period of time.Therefore, we believe there is too much risk, given the historically low level of rates, and will continue to maintain a conservative duration profile versus our benchmark, the Barclay’s Capital U.S. Aggregate Bond Index. Sincerely, Bruce D. Finks Vice President Please refer to the Portfolio Highlights sections for index and peer average information, including descriptions and performance.The S&P 500 Index is an unmanaged index that contains securities typically selected by growth managers as being representative of the U.S. stock market.The Index does not reflect investment management fees, brokerage commissions and other expenses associated with investing in equity securities.It is not possible to invest directly in an index. The Barclays Capital U.S. Aggregate Bond Index is an unmanaged index that covers the USD-denominated, investment-grade, fixed-rate, taxable bond market of securities.The index includes bonds from the Treasury, Government-Related, Corporate, MBS (agency fixed-rate and hybrid ARM pass throughs), ABS, and CMBS sectors.It is not possible to invest directly in an index. Diversification does not assure a profit or protect against a loss in a declining market. Mutual fund investing involves risk; principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods.Investments in Asset Backed and Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity.Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. A correlation coefficient is a measure of the interdependence of two random variables that ranges in value from -1 to +1, indicating perfect negative correlation at -1, absence of correlation at zero and perfect positive correlation at +1. Please refer to the Schedule of Investments in this report for holding information.Fund holdings are subject to change at any time and should not be considered recommendations to buy or sell any security.Current and future portfolio holdings are subject to risk. COUNTRY Mutual Funds — Expense Example June 30, 2012 (unaudited) As a shareholder of the COUNTRY Growth Fund or COUNTRY Bond Fund, you incur ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example below is based on an investment of $1,000 invested for the period 1/1/12 – 6/30/12. Actual Expenses The first line of each table below provides information about actual account values and actual expenses. Although the Funds charge no transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent.Individual retirement accounts will be charged a $15.00 annual maintenance fee.To the extent the Funds invest in shares of other investment companies as part of their investment strategies, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The example below includes, but is not limited to, management fees, shareholder servicing fees, fund accounting and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses or other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in the first line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of each table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which are not the Funds’ actual returns. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the tables are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of each table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds or share classes. In addition, if these transactional costs were included, your costs would have been higher. COUNTRY Growth Fund – Class Y Beginning Ending Expenses Paid Account Value Account Value During Period 1/1/12 6/30/12 1/1/12 – 6/30/12* Actual(1) Hypothetical(2) Ending account values and expenses paid during period based on a 4.76% return. The return is considered after expenses are deducted from the Fund. Ending account values and expenses paid during period based on a 5.00% annual return. The return is considered before expenses are deducted from the Fund. * Expenses are equal to the Fund’s annualized expense ratio of 1.14%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). COUNTRY Growth Fund – Class A Beginning Ending Expenses Paid Account Value Account Value During Period 1/1/12 6/30/12 1/1/12 – 6/30/12* Actual(1) Hypothetical(2) Ending account values and expenses paid during period based on a 4.75% return. The return is considered after expenses are deducted from the Fund. Ending account values and expenses paid during period based on a 5.00% annual return. The return is considered before expenses are deducted from the Fund. * Expenses are equal to the Fund’s annualized expense ratio of 1.14%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). 3 COUNTRY Mutual Funds — Expense Example June 30, 2012 (unaudited) (continued) COUNTRY Bond Fund – Class Y Beginning Ending Expenses Paid Account Value Account Value During Period 1/1/12 6/30/12 1/1/12 – 6/30/12* Actual(1) Hypothetical(2) Ending account values and expenses paid during period based on a 2.20% return. The return is considered after expenses are deducted from the Fund. Ending account values and expenses paid during period based on a 5.00% annual return. The return is considered before expenses are deducted from the Fund. * Expenses are equal to the Fund’s annualized expense ratio of 0.85%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). COUNTRY Bond Fund – Class A Beginning Ending Expenses Paid Account Value Account Value During Period 1/1/12 6/30/12 1/1/12 – 6/30/12* Actual(1) Hypothetical(2) Ending account values and expenses paid during period based on a 2.18% return. The return is considered after expenses are deducted from the fund. Ending account values and expenses paid during period based on a 5.00% annual return. The return is considered before expenses are deducted from the Fund. * Expenses are equal to the Fund’s annualized expense ratio of 0.85%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). 4 Illustration of $10,000 Investment June 30, 2012 GROWTH FUND vs. STANDARD & POOR’S Past performance is not indicative of future results. The above graph represents the growth of $10,000 of Class Y shares of the Growth Fund as of June 30, 2012.Since inception returns for Class Y and Class A shares as of June 30, 2012 are provided below. Average Annualized Total Returns Class Y – 1 Year 1.39% Class Y – 5 Years 0.85% Class Y – 10 Years 4.71% Class Y – Since Inception (04/21/66) 8.39% Class A – 1 Year (No Load) 1.38% Class A – 5 Years (No Load) 0.85% Class A – 10 Years (No Load) 4.72% Class A – Since Inception (03/01/02) (No Load) 3.52% Class A – 1 Year (Load)* -4.20% Class A – 5 Years (Load)* -0.28% Class A – 10 Years (Load)* 4.13% Class A – Since Inception (03/01/02) (Load)* 2.95% *Reflects maximum sales charge of 5.50%. Fund returns are net of all fees and transaction costs, assume reinvestment of dividends and distributions, and reflect fee waivers in effect. Index returns do not reflect fees, commissions, and other expenses associated with investing in securities. Peer average returns are based on the average return of all funds in the category. An investment cannot be made directly in an index or peer average. Indexes and peer averages are unmanaged. Please refer to the Portfolio Highlights section for index and peer average descriptions. Performance data quoted represents past performance; past performance does not guarantee future results. The graph and table do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 800-422-8261 or visiting www.countryinvestment.com 5 Illustration of $10,000 Investment June 30, 2012 BOND FUND vs. BARCLAYS CAPITAL U.S. AGGREGATE BOND INDEX AND LIPPER INTERMEDIATE INVESTMENT-GRADE DEBT FUNDS AVERAGE Past performance is not indicative of future results. The above graph represents the growth of $10,000 of Class Y shares of the Growth Fund as of June 30, 2012.Since inception returns for Class Y and Class A shares as of June 30, 2012 are provided below. Average Annualized Total Returns Class Y – 1 Year 6.77% Class Y – 5 Years 6.66% Class Y – 10 Years 5.30% Class Y – Since Inception (01/02/97) 5.98% Class A – 1 Year (No Load) 6.70% Class A – 5 Years (No Load) 6.66% Class A – 10 Years (No Load) 5.29% Class A – Since Inception (03/01/02) (No Load) 5.35% Class A – 1 Year (Load)* 2.17% Class A – 5 Years (Load)* 5.74% Class A – 10 Years (Load)* 4.83% Class A – Since Inception (03/01/02) (Load)* 4.91% *Reflects maximum sales charge of 4.25%. Fund returns are net of all fees and transaction costs, assume reinvestment of dividends and distributions, and reflect fee waivers and/or expense reimbursements in effect. Index returns do not reflect fees, commissions, and other expenses associated with investing in securities. Peer average returns are based on the average return of all funds in the category. An investment cannot be made directly in an index or peer average. Indexes and peer averages are unmanaged. Please refer to the Portfolio Highlights section for index and peer average descriptions. Performance data quoted represents past performance; past performance does not guarantee future results. The graph and table do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 800-422-8261 or visiting www.countryinvestment.com 6 COUNTRY Mutual Funds — Allocation of Portfolio Assets June 30, 2012* COUNTRY Growth Fund COUNTRY Bond Fund * Expressed as a percentage of total investments. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS® is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 7 COUNTRY Mutual Funds — Portfolio Highlights COUNTRY Growth Fund Average Annualized Total ReturnsJune 30, 2012 1 Year 5 Years 10 Years COUNTRY Growth Fund — Class Y (04/21/66) 1.39% 0.85% 4.71% S&P 500 Index(1) 5.45% 0.22% 5.33% Lipper Large Cap Core Funds Average(2) 1.89% -0.71% 4.61% The S&P 500 Index is an unmanaged index that contains securities typically selected by growth managers as being representative of the U.S. stock market.The Index does not reflect investment management fees, brokerage commissions and other expenses associated with investing in equity securities. An investment cannot be made directly in an index. The Lipper Large Cap Core Funds Average is unmanaged and is based on the average return of funds that, by portfolio practice, invest at least 75% of their equity assets in companies with market capitalizations (on a three-year weighted basis) greater than 300% of the dollar-weighted median market capitalization of the middle 1,000 securities of the S&P SuperComposite 1500 Index. Large-Cap Core Funds have more latitude in the companies in which they invest.These funds typically have an average price-to-earnings ratio, price-to-book ratio and three-year sales-per-share growth value, compared to the S&P 500 Index. An investment cannot be made directly in a peer average. Ten Largest Holdings (excludes short-term investments)June 30, 2012 Value Percent of Fund Exxon Mobil Corporation $ % Microsoft Corporation % CVS Caremark Corporation % General Electric Company % Wal-Mart Stores, Inc. % Chesapeake Energy Corp. % Intel Corporation % Philip Morris International, Inc. % Roche Holding AG – ADR % Cisco Systems, Inc. % $ % COUNTRY Bond Fund Average Annualized Total Returns June 30, 2012 1 Year 5 Years 10 Years COUNTRY Bond Fund — Class Y (01/02/97) 6.77% 6.66% 5.30% Barclays Capital U.S. Aggregate Bond Index(1) 7.47% 6.79% 5.63% Lipper Intermediate Investment-Grade Debt Funds Average(2) 6.97% 6.19% 5.19% The Barclays Capital Aggregate Bond Index is an unmanaged index that covers the USD-denominated, investment-grade, fixed-rate, taxable bond market of securities. The index includes bonds from the Treasury, Government-Related, Corporate, MBS (agency fixed-rate and hybrid ARM passthroughs), ABS, and CMBS sectors. The index does not reflect investment management fees, brokerage commissions and other expenses associated with investing in securities. An investment cannot be made directly in an index. The Lipper Intermediate Investment-Grade Debt Funds Average is unmanaged and is based on the average return of funds that, by portfolio practice, invest at least 65% of their assets in investment-grade debt issues (rated in the top four grades) with dollar weighted average maturities of five to ten years. An investment cannot be made directly in a peer average. Ten Largest Holdings (excludes short-term investments)June 30, 2012 Value Percent of Fund U.S. Treasury Notes, 0.250%, 3/31/2014 $ % U.S. Treasury Notes, 0.250%, 6/30/2014 % Federal National Mortgage Association, 5.000%, 2/01/2036 % U.S. Treasury Notes, 0.500%, 5/31/2013 % Government National Mortgage Association, 3.500%, 11/20/2041 % U.S. Treasury Notes, 0.875%, 12/31/2016 % U.S. Treasury Notes, 1.125%, 6/15/2013 % Federal National Mortgage Association, 4.000%, 2/01/2041 % U.S. Treasury Notes, 0.375%, 4/15/2015 % U.S. Treasury Notes, 1.375%, 11/30/2015 % $ % 8 COUNTRY Mutual Funds — Schedule of Investments June 30, 2012 COUNTRY Growth Fund Shares Value COMMON STOCKS — 97.05% Consumer Discretionary — 10.45% Abercrombie & Fitch Co. — Class A $ Comcast Corporation — Class A Gentex Corporation International Game Technology The Jones Group, Inc. Kohl’s Corporation Newell Rubbermaid, Inc. News Corporation — Class A Staples, Inc. Target Corporation Consumer Staples — 12.15% Archer-Daniels-Midland Company CVS Caremark Corporation Energizer Holdings, Inc. (a) The Kroger Co. Philip Morris International, Inc. Post Holdings, Inc. (a) The Procter & Gamble Company Ralcorp Holdings, Inc. (a) Wal-Mart Stores, Inc. Energy — 13.93% Apache Corporation Chesapeake Energy Corp. ChevronTexaco Corp. ConocoPhillips Exxon Mobil Corporation Halliburton Company HollyFrontier Corporation Schlumberger Ltd. (b) Financials — 10.33% ACE Ltd. (b) Aflac Incorporated American Express Company The Bank of New York Mellon Corporation BlackRock, Inc. JPMorgan Chase & Co. State Street Corp. Wells Fargo & Company Health Care — 17.21% Abbott Laboratories Amgen, Inc. Baxter International, Inc. Covance, Inc. (a) Covidien PLC (b) Express Scripts, Inc. (a) Gilead Sciences, Inc. (a) Johnson & Johnson Medtronic, Inc. Merck & Co., Inc Novartis AG — ADR Pfizer, Inc. Roche Holding AG — ADR St. Jude Medical, Inc. VCA Antech, Inc. (a) WellPoint, Inc. Industrials — 9.67% 3M Co. AECOM Technology Corp. (a) Emerson Electric Co. FedEx Corp. General Dynamics Corp. General Electric Company Ingersoll-Rand PLC (b) Information Technology — 14.74% Cisco Systems, Inc. Dell, Inc. (a) Google, Inc. (a) Hewlett Packard Co. Intel Corporation International Business Machines Corporation Microsoft Corporation QUALCOMM, Inc. The Western Union Company Materials — 2.47% BHP Billiton Ltd. — ADR Monsanto Company Newmont Mining Corporation Telecommunication Services — 2.74% AT&T, Inc. CenturyLink, Inc. Vodafone Group PLC — ADR Utilities — 3.36% American Water Works Co., Inc. NextEra Energy, Inc. NRG Energy, Inc. (a) TOTAL COMMON STOCKS (Cost $198,797,503) Principal Amount MORTGAGE-BACKED SECURITIES — 0.08% Citicorp Mortgage Securities, Inc. 5.000%, 08/25/2020 $ Federal Home Loan Mortgage Corp. 7.150%, 09/25/2028 (c) Government National Mortgage Association 6.500%, 07/15/2029 Mortgage IT Trust 1.489%, 02/25/2035 (c) Nomura Asset Acceptance Corporation 6.500%, 10/25/2034 (Acquired 08/18/2004, Cost $21,734) (d) TOTAL MORTGAGE-BACKED SECURITIES (Cost $187,574) The accompanying notes are an integral part of these financial statements. 9 COUNTRY Mutual Funds — Schedule of Investments June 30, 2012 COUNTRY Growth Fund (continued) Shares Value SHORT-TERM INVESTMENTS — 2.85% Money Market Funds — 2.85% Federated Prime Obligations Fund, 0.170% (e) $ TOTAL SHORT-TERM INVESTMENTS (Cost $7,254,331) TOTAL INVESTMENTS — 99.98% (Cost $206,239,408) ASSETS IN EXCESS OF OTHER LIABILITIES — 0.02% TOTAL NET ASSETS — 100.00% $ Percentages are stated as a percent of net assets. ADR — American Depository Receipt PLC — Public Limited Company (a) Non-income producing security. (b) Foreign issuer. (c) The coupon rate shown on variable rate securities represents the rates at June 30, 2012. (d) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration normally to qualified institutional buyers. As of June 30, 2012 these securities represented 0.01% of total net assets. (e) The rate quoted is the annualized seven-day yield as of June 30, 2012. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Funds Services, LLC. The accompanying notes are an integral part of these financial statements. 10 COUNTRY Mutual Funds — Schedule of Investments June 30, 2012 COUNTRY Bond Fund Principal Amount Value ASSET-BACKED SECURITIES — 1.96% AEP Texas Central Transition Funding LLC 5.170%, 01/01/2018 $ $ Citibank Credit Card Insurance Trust 4.150%, 07/07/2017 Countrywide Asset-Backed Certificates 4.931%, 05/25/2032 (a) 5.363%, 05/25/2036 Federal Express Corp. 6.720%, 01/15/2022 GE Equipment Small Ticket LLC 1.450%, 01/21/2018 (Acquired 02/01/2011, Cost $999,850) (b) Green Tree Financial Corporation 6.870%, 01/15/2029 National Collegiate Student Loan Trust 0.375%, 06/26/2028 (a) PG&E Energy Recovery Funding LLC 4.470%, 12/25/2014 Residential Asset Mortgage Products, Inc. 4.767%, 10/25/2032 (a) Residential Asset Securities Corporation 5.600%, 06/25/2034 (a) Textainer Marine Containers Ltd. 4.210%, 04/15/2027 (Acquired 04/10/2012, Cost $245,803) (b)(c) TOTAL ASSET-BACKED SECURITIES (Cost $4,681,388) CORPORATE BONDS — 23.59% Alabama Power Co. 5.500%, 10/15/2017 Alcoa, Inc. 5.550%, 02/01/2017 American Express Credit Corporation 2.800%, 09/19/2016 American Honda Finance Corporation 6.700%, 10/01/2013 (Acquired 09/24/2008, Cost $499,520) (b) American International Group, Inc. 5.850%, 01/16/2018 Amgen, Inc. 2.500%, 11/15/2016 Anadarko Petroleum Corp. 5.950%, 09/15/2016 ANZ National International Ltd. 6.200%, 07/19/2013 (Acquired 07/09/2008, Cost $249,765) (b)(c) Apache Corp. 3.250%, 04/15/2022 Archer-Daniels-Midland Company 5.450%, 03/15/2018 ASIF Global Financing XIX 4.900%, 01/17/2013 (Acquired 01/10/2003, Cost $249,218) (b) AT&T, Inc. 5.625%, 06/15/2016 5.500%, 02/01/2018 BAE Systems PLC 3.500%, 10/11/2016 (Acquired 10/05/2011, Cost $298,950) (b)(c) Bank of America Corporation 6.975%, 03/07/2037 Bank of Montreal 2.625%, 01/25/2016 (Acquired 12/08/2011, Cost $517,291) (b)(c) 1.950%, 01/30/2017 (Acquired 01/24/2012, Cost $500,208) (b)(c) The Bank of New York Mellon Corporation 4.500%, 04/01/2013 Bank of Nova Scotia 2.150%, 08/03/2016 (Acquired 11/22/2011, Cost $503,266) (b)(c) Barclays Bank PLC 5.000%, 09/22/2016 (c) Barrick International Corp. 5.750%, 10/15/2016 (Acquired 01/22/2009, Cost $209,644) (b)(c) Baxter International, Inc. 1.850%, 01/15/2017 Berkshire Hathaway, Inc. 2.200%, 08/15/2016 3.750%, 08/15/2021 Boeing Capital Corp. 2.900%, 08/15/2018 BP AMI Leasing, Inc. 5.523%, 05/08/2019 (Acquired 05/28/2009, Cost $489,370) (b) Burlington Northern Santa Fe Railway, Co. 5.750%, 03/15/2018 4.100%, 06/01/2021 5.720%, 01/15/2024 Burlington Resources, Inc. 6.875%, 02/15/2026 Caterpillar Financial Services Corp. 7.050%, 10/01/2018 Caterpillar Inc. 5.700%, 08/15/2016 Citigroup, Inc. 6.125%, 05/15/2018 The Clorox Company 5.950%, 10/15/2017 Coca-Cola Refreshments USA, Inc. 7.375%, 03/03/2014 Comcast Corporation 6.500%, 01/15/2017 Commonwealth Bank of Australia 3.250%, 03/17/2016 (Acquired 10/27/2011, Cost $408,389) (b)(c) Commonwealth Edison Co. 5.950%, 08/15/2016 ConocoPhillips 6.650%, 07/15/2018 Credit Suisse New York 5.000%, 05/15/2013 (c) CSX Transportation, Inc. 6.500%, 04/15/2014 Devon Energy Corp. 6.300%, 01/15/2019 Diamond Offshore Drilling, Inc. 5.875%, 05/01/2019 Duke Energy Carolinas, LLC 5.750%, 11/15/2013 The accompanying notes are an integral part of these financial statements. 11 COUNTRY Mutual Funds — Schedule of Investments June 30, 2012 COUNTRY Bond Fund (continued) Principal Amount Value CORPORATE BONDS — 23.59% (continued) E. I. du Pont de Nemours & Co. 5.250%, 12/15/2016 $ $ Eaton Corp. 8.875%, 06/15/2019 Ecolab, Inc. 4.875%, 02/15/2015 Entergy Texas, Inc. 3.600%, 06/01/2015 EOG Resources, Inc. 5.625%, 06/01/2019 Ericsson 4.125%, 05/15/2022 (c) Florida Power Corporation 4.800%, 03/01/2013 Franklin Resources, Inc. 3.125%, 05/20/2015 General Electric Capital Corporation 5.625%, 05/01/2018 7.125%, 06/15/2022 (a) General Electric Company 5.000%, 02/01/2013 General Mills, Inc. 5.700%, 02/15/2017 Georgia Power Company 5.700%, 06/01/2017 GlaxoSmithKline Capital, Inc. 4.850%, 05/15/2013 GlaxoSmithKline Capital PLC 1.500%, 05/08/2017 (c) The Goldman Sachs Group, Inc. 3.300%, 05/03/2015 6.250%, 09/01/2017 Halliburton Company 6.750%, 02/01/2027 Harley-Davidson Funding Corp. 5.250%, 12/15/2012 (Acquired 12/05/2007, Cost $199,772) (b) The Home Depot, Inc. 5.250%, 12/16/2013 Honeywell International, Inc. 4.250%, 03/01/2013 Ingersoll-Rand PLC 6.015%, 02/15/2028 (c) International Business Machines Corporation 7.625%, 10/15/2018 John Deere Capital Corporation 4.950%, 12/17/2012 JPMorgan Chase & Co. 7.900%, 04/30/2018 (a) 4.625%, 05/10/2021 Kellogg Co. 5.125%, 12/03/2012 KeyCorp 6.500%, 05/14/2013 Kimberly Clark Corp. 6.125%, 08/01/2017 Kraft Foods, Inc. 6.750%, 02/19/2014 6.125%, 02/01/2018 Mattel, Inc. 2.500%, 11/01/2016 McCormick & Company, Inc. 3.900%, 07/15/2021 Merrill Lynch Co., Inc. 6.050%, 08/15/2012 5.450%, 02/05/2013 Morgan Stanley 3.800%, 04/29/2016 5.450%, 01/09/2017 National Australia Bank Ltd. 2.000%, 06/20/2017 (Acquired 06/19/2012, Cost $500,941) (b)(c) New Valley Generation III 4.687%, 01/15/2022 New York Life Global Funding 4.650%, 05/09/2013 (Acquired 05/02/2008, Cost $998,282) (b) New York University 5.236%, 07/01/2032 Northern States Power Co. 8.000%, 08/28/2012 Northern Trust Corp. 3.375%, 08/23/2021 Occidental Petroleum Corp. 1.500%, 02/15/2018 Overseas Private Investment Company 3.420%, 01/15/2015 Pepperdine University 5.450%, 08/01/2019 PepsiAmericas, Inc. 4.875%, 01/15/2015 Petrobras International Finance Company 5.375%, 01/27/2021 (c) Pfizer, Inc. 5.350%, 03/15/2015 Pitney Bowes, Inc. 5.250%, 01/15/2037 PNC Funding Corp. 2.700%, 09/19/2016 Province of Ontario 1.600%, 09/21/2016 (c) Province of Quebec 2.750%, 08/25/2021 (c) Regions Bank 7.500%, 05/15/2018 Rio Tinto Finance USA Ltd. 5.875%, 07/15/2013 (c) Royal Bank of Canada 1.450%, 10/30/2014 (c) Simon Property Group LP 5.750%, 12/01/2015 SLM Corp. 8.450%, 06/15/2018 Southern California Edison Co. 5.750%, 03/15/2014 The Southern Co. 1.950%, 09/01/2016 Stanford University 4.750%, 05/01/2019 State Street Corp. 5.375%, 04/30/2017 Statoil ASA 5.250%, 04/15/2019 (c) The accompanying notes are an integral part of these financial statements. 12 COUNTRY Mutual Funds — Schedule of Investments June 30, 2012 COUNTRY Bond Fund (continued) Principal Amount Value CORPORATE BONDS — 23.59% (continued) Suncor Energy, Inc. 6.100%, 06/01/2018 (c) $ $ SunTrust Banks, Inc. 6.000%, 09/11/2017 Target Corporation 5.875%, 07/15/2016 Time Warner Cable, Inc. 8.750%, 02/14/2019 Transocean, Inc. 5.250%, 03/15/2013 (c) 7.500%, 04/15/2031 (c) U.S. Trade Funding Corp. 4.260%, 11/15/2014 (Acquired 12/14/2004, Cost $70,520) (b) Union Pacific Railroad Company 6.630%, 01/27/2022 5.866%, 07/02/2030 United Parcel Service, Inc. 4.500%, 01/15/2013 United Technologies Corp. 5.375%, 12/15/2017 University of Chicago 4.760%, 10/01/2023 University of Notre Dame 4.141%, 09/01/2013 Verizon Communications, Inc. 5.500%, 02/15/2018 Vessel Management Services, Inc. 4.960%, 11/15/2027 Wachovia Corp. 5.750%, 06/15/2017 The Walt Disney Company 4.700%, 12/01/2012 Wells Fargo Capital X 5.950%, 12/15/2036 (a) Wells Fargo & Company 5.625%, 12/11/2017 Westpac Banking Corporation 2.450%, 11/28/2016 (Acquired 01/04/2012, Cost $247,282) (b)(c) William Wrigley Junior Co. 4.650%, 07/15/2015 TOTAL CORPORATE BONDS (Cost $52,467,513) MORTGAGE-BACKED SECURITIES — 19.90% American Tower Trust 5.420%, 04/15/2037 (Acquired 05/01/2007, Cost $500,000) (b) Americold, LLC Trust 4.954%, 01/14/2029 (Acquired 12/09/2010, Cost $399,999) (b) Bank of America Merrill Lynch Commercial Mortgage, Inc. 5.080%, 11/10/2042 (a) Bank of America Mortgage Securities, Inc. 5.250%, 10/25/2020 Chase Funding Mortgage Loan 4.515%, 02/25/2014 Citicorp Mortgage Securities, Inc. 5.000%, 08/25/2020 6.000%, 11/25/2036 Countrywide Alternative Loan Trust 6.000%, 05/25/2033 5.500%, 05/25/2036 Credit Suisse First Boston Mortgage Securities Corporation 4.980%, 02/25/2032 DBUBS Mortgage Trust 4.537%, 07/10/2044 (Acquired 06/17/2011, Cost $504,574) (b) Federal Home Loan Mortgage Corp. 4.500%, 05/01/2013 5.500%, 10/01/2014 5.000%, 03/01/2015 6.500%, 03/01/2015 5.000%, 12/15/2017 5.000%, 11/15/2018 5.750%, 12/15/2018 5.000%, 10/01/2020 5.500%, 03/01/2022 5.000%, 03/01/2023 4.500%, 04/01/2023 4.500%, 11/15/2023 5.500%, 10/15/2025 4.000%, 02/01/2026 7.150%, 09/25/2028 (a) 6.500%, 10/01/2029 5.000%, 10/15/2031 2.741%, 02/01/2037 (a) 6.000%, 05/01/2037 6.000%, 08/01/2037 6.000%, 01/01/2038 4.500%, 04/01/2041 Federal National Mortgage Association 4.750%, 02/21/2013 5.000%, 03/01/2013 4.500%, 04/01/2013 5.000%, 04/01/2013 5.000%, 05/01/2013 5.500%, 06/01/2013 3.500%, 09/01/2013 4.500%, 09/01/2013 5.500%, 10/01/2013 5.000%, 02/01/2014 4.000%, 05/01/2015 4.500%, 06/25/2018 4.500%, 01/01/2019 6.500%, 05/01/2019 2.833%, 01/01/2020 (a) 4.500%, 04/01/2020 5.500%, 04/25/2023 5.000%, 05/01/2023 4.500%, 11/01/2024 4.500%, 08/01/2025 5.500%, 09/01/2025 5.500%, 02/01/2033 5.500%, 07/01/2033 5.290%, 11/25/2033 1.715%, 05/01/2034 (a) 5.500%, 07/01/2035 5.500%, 12/01/2035 5.000%, 02/01/2036 4.500%, 11/01/2040 The accompanying notes are an integral part of these financial statements. 13 COUNTRY Mutual Funds — Schedule of Investments June 30, 2012 COUNTRY Bond Fund (continued) Principal Amount Value MORTGAGE-BACKED SECURITIES — 19.90% (continued) Federal National Mortgage Association (continued) 4.000%, 02/01/2041 $ $ 4.000%, 11/01/2041 4.000%, 12/01/2041 6.500%, 02/25/2044 6.500%, 05/25/2044 Government National Mortgage Association 4.000%, 04/15/2026 6.500%, 04/15/2026 8.000%, 07/15/2026 6.500%, 07/15/2029 7.500%, 11/15/2029 6.000%, 06/15/2031 6.000%, 02/15/2032 5.000%, 01/15/2033 4.920%, 05/16/2034 6.000%, 10/15/2036 5.500%, 01/15/2038 6.000%, 01/15/2038 4.000%, 09/15/2041 3.500%, 11/20/2041 4.258%, 09/16/2050 (a) Greenwich Capital Commercial Funding 5.874%, 07/10/2038 (a) JPMorgan Chase Commercial Mortgage Securities Corp. 5.050%, 12/12/2034 5.336%, 05/15/2047 LB-UBS Commercial Mortgage Trust 4.799%, 12/15/2029 5.351%, 02/15/2040 MASTR Adjustable Rate Mortgages Trust 2.634%, 04/21/2034 (a) MASTR Alternative Loans Trust 5.000%, 06/25/2015 Morgan Stanley Capital I 5.657%, 06/11/2042 (a) Mortgage IT Trust 1.489%, 02/25/2035 (a) Nomura Asset Acceptance Corporation 6.500%, 03/25/2034 (Acquired 01/20/2004, Cost $64,680) (b) 6.500%, 10/25/2034 (Acquired 08/18/2004, Cost $206,476) (b) OBP Depositor LLC Trust 4.646%, 07/15/2045 (Acquired 06/25/2010, Cost $499,997) (b) Residential Asset Securitization Trust 4.750%, 02/25/2019 Small Business Administration Participation Certificates 3.530%, 05/01/2013 5.080%, 11/01/2022 4.640%, 05/01/2023 5.570%, 03/01/2026 Structured Asset Securities Corporation 6.290%, 11/25/2032 (a) Vendee Mortgage Trust 5.750%, 11/15/2032 Wachovia Bank Commercial Mortgage Trust 5.311%, 07/15/2041 (a) 5.509%, 04/15/2047 WaMu Mortgage Pass Through Certificates 2.482%, 01/25/2033 (a) 2.451%, 10/25/2035 (a) WaMu MSC Mortgage Pass Through Certificate 5.000%, 03/25/2018 Wells Fargo Commercial Mortgage Trust 4.375%, 03/15/2044 (Acquired 05/27/2011, Cost $504,548) (b) Wells Fargo Mortgage-Backed Securities Trust 4.430%, 10/25/2033 (a) 2.629%, 07/25/2036 (a) TOTAL MORTGAGE-BACKED SECURITIES (Cost $46,981,645) MUNICIPAL BONDS — 23.37% Arizona State University Build America Revenue Bond 5.528%, 07/01/2023 Arlington County, VA Industrial Development Authority Revenue Bond 5.844%, 08/01/2031 Austin, TX Build America General Obligation 5.310%, 09/01/2029 Bay Area Toll Authority Build America Revenue Bond 6.263%, 04/01/2049 Central Puget Sound, WA Regional Transit Authority Build America Revenue Bond 4.845%, 02/01/2024 Central Utah Water Conservancy District Build America Revenue Bond 4.550%, 10/01/2022 Chicago, IL Board of Education Build America Unlimited General Obligation 6.038%, 12/01/2029 Chicago, IL Build America Unlimited General Obligation 7.517%, 01/01/2040 Colorado Springs, CO Utilities System Build America Revenue Bond 4.949%, 11/15/2024 Columbus, IN Multi-High School Building Corp. Build America Revenue Bond 5.505%, 07/15/2022 Columbus, OH Build America Unlimited General Obligation 4.360%, 06/01/2022 Commonwealth of Massachusetts Build America General Obligation 4.500%, 08/01/2031 Commonwealth of Massachusetts Build America Unlimited General Obligation 4.200%, 12/01/2021 Commonwealth of Pennsylvania Build America Unlimited General Obligation 4.550%, 02/15/2021 Cook County, IL Build America Unlimited General Obligation 6.229%, 11/15/2034 Cook County, IL Glencoe School District Unlimited General Obligation 5.875%, 12/01/2027 The accompanying notes are an integral part of these financial statements. 14 COUNTRY Mutual Funds — Schedule of Investments June 30, 2012 COUNTRY Bond Fund (continued) Principal Amount Value MUNICIPAL BONDS — 23.37% (continued) Corpus Christi, TX Independent School District Build America Unlimited General Obligation 5.924%, 08/15/2029 $ $ Dallas, TX Independent School District Build America Unlimited General Obligation 5.200%, 02/15/2023 District of Columbia Bond Build America Unlimited General Obligation 5.670%, 06/01/2022 District of Columbia Income Tax Build America Revenue Bond 4.793%, 12/01/2021 Florida State Department of Transportation Build America Revenue Bond 6.140%, 07/01/2025 Gainesville, FL Utilities System Build America Revenue Bond 4.497%, 10/01/2017 Grant County, WA Public Utility District Build America Revenue Bond 5.111%, 01/01/2023 Greenville County, SC School District Unlimited General Obligation 4.870%, 06/01/2026 Hamilton County, OH Sewer System Build America Revenue Bond 5.710%, 12/01/2022 Honolulu, HI City & County Wastewater Systems Build America Revenue Bond 6.114%, 07/01/2029 Houston, TX Build America Unlimited General Obligation 6.088%, 03/01/2029 Indiana Public Schools Multi-School Building Corp. Build America Revenue Bond 4.900%, 07/15/2022 Indiana University Build America Certificate Participation 5.050%, 12/01/2022 Indianapolis, IN Local Public Improvement Build America Revenue Bond 5.854%, 01/15/2030 Kane, Cook & Du Page Counties, IL Unlimited General Obligation 4.150%, 12/15/2019 Kentucky State Property & Buildings Commission Revenue Bond 5.100%, 10/01/2015 King County, WA Unlimited General Obligation 5.127%, 12/01/2026 Manatee County, FL Public Utilities Build America Revenue Bond 7.178%, 10/01/2030 Missouri Highway & Transit Commission Build America Revenue Bond 5.002%, 05/01/2024 Municipal Electric Authority of Georgia Build America Revenue Bond 6.655%, 04/01/2057 Naperville, IL Build America Unlimited General Obligation 4.900%, 12/01/2025 New Mexico Finance Authority Revenue Bond 6.070%, 06/01/2036 New York City Housing Development Corp. Revenue Bond 6.420%, 11/01/2039 New York State Urban Development Corp. Revenue Bond 6.500%, 12/15/2018 New York, NY Build America Unlimited General Obligation 5.206%, 10/01/2031 6.646%, 12/01/2031 Northern California Transmission Agency Revenue Bond 5.880%, 05/01/2016 Ohana Military Commercial LLC Note 5.675%, 10/01/2026 (Acquired 10/25/2006, Cost $978,360) (b) Ohio State Water Development Authority 1.330%, 06/01/2015 Oregon State Department of Administrative Services Revenue Bond 3.500%, 04/01/2016 Oregon State Department of Transportation and Highway Build America Revenue Bond 5.784%, 11/15/2030 Pasadena, CA Public Financing Authority Build America Revenue Bond 7.148%, 03/01/2043 Pueblo, CO Board of Waterworks Build America Revenue Bond 5.700%, 11/01/2029 Purdue University, IN Build America Certificate Participation 5.957%, 07/01/2031 Raleigh, NC Build America Revenue Bond 4.508%, 06/01/2023 San Diego County, CA Water Authority Build America Revenue Bond 6.138%, 05/01/2049 Sarasota, FL Water & Sewer System Revenue Bond 4.770%, 10/01/2025 Sedgwick County, KS Unified School District Build America Unlimited General Obligation 5.350%, 10/01/2023 South Carolina State Public Service Authority Revenue Bond 6.224%, 01/01/2029 Springfield, MO School District Build America Unlimited General Obligations 5.660%, 03/01/2030 State of California Build America Unlimited General Obligation 7.500%, 04/01/2034 State of Connecticut Build America Unlimited General Obligation 5.632%, 12/01/2029 5.090%, 10/01/2030 State of Delaware Build America Unlimited General Obligation 4.700%, 10/01/2021 The accompanying notes are an integral part of these financial statements. 15 COUNTRY Mutual Funds — Schedule of Investments June 30, 2012 COUNTRY Bond Fund (continued) Principal Amount Value MUNICIPAL BONDS — 23.37% (continued) State of Illinois Unlimited General Obligation 4.421%, 01/01/2015 $ $ State of Kansas Development Financing Authority Build America Revenue Bond 4.770%, 03/01/2023 State of Maryland Build America Unlimited General Obligation 4.550%, 08/15/2024 State of Maryland Transportation Authority Build America Revenue Bond 5.164%, 07/01/2025 State of Maryland Unlimited General Obligation 5.000%, 08/01/2018 State of Mississippi Unlimited General Obligation 5.539%, 10/01/2029 State of Ohio Build America Unlimited General Obligation 4.821%, 03/01/2022 State of Pennsylvania Public School Building Authority Revenue Bond 5.000%, 09/15/2027 State of Rhode Island Unlimited General Obligation 4.390%, 04/01/2018 State of Texas Build America Unlimited General Obligation 5.517%, 04/01/2039 State of Utah Build America Unlimited General Obligation 4.554%, 07/01/2024 State of Washington Biomedical Research Build America Revenue Bond 6.416%, 07/01/2030 State of Washington Build America Unlimited General Obligation 2.910%, 08/01/2016 4.736%, 08/01/2024 State of Wisconsin Build America Unlimited General Obligation 5.200%, 05/01/2026 Tacoma, WA Electric System Build America Revenue Bond 5.966%, 01/01/2035 Texas State Highway Transportation Commission Build America Revenue Bond 5.028%, 04/01/2026 University of California Build America Revenue Bond 5.770%, 05/15/2043 University of Massachusetts Building Authority Revenue Bond 5.823%, 05/01/2029 University of Michigan Build America Revenue Bond 4.926%, 04/01/2024 6.172%, 04/01/2030 University of Minnesota Build America Revenue Bond 4.455%, 08/01/2025 University of Texas Build America Revenue Bond 6.276%, 08/15/2041 University of Wyoming Build America Revenue Bond 5.800%, 06/01/2030 UNM Sandoval Regional Medical Center, Inc. Build America Revenue Bond 4.500%, 07/20/2036 Utah State Building Ownership Authority Build America Revenue Bond 5.768%, 05/15/2030 Utah Transit Authority Build America Revenue Bond 5.937%, 06/15/2039 Vega, TX Independent School District Construction Unlimited General Obligation 6.000%, 02/15/2027 Virginia College Building Authority Build America Revenue Bond 5.400%, 02/01/2026 Virginia Housing Development Authority 1.246%, 01/01/2014 Virginia State Revenue Authority Infrastructure Build America Revenue Bond 4.380%, 11/01/2023 Washington County, OR Clean Water Services Build America Revenue Bond 4.628%, 10/01/2020 Washington, MD Suburban Sanitary Commission Build America Unlimited General Obligation 4.800%, 06/01/2025 West Virginia Higher Education Policy Commission Build America Revenue Bond 7.450%, 04/01/2030 York County, SC Fort Mill School District Build America Unlimited General Obligation 5.500%, 03/01/2028 TOTAL MUNICIPAL BONDS (Cost $50,075,305) U.S. GOVERNMENT AGENCY ISSUES — 0.49% (d) Federal Farm Credit Bank 3.375%, 08/23/2024 3.250%, 02/01/2027 Federal Home Loan Bank 4.720%, 09/20/2012 TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $1,142,427) U.S. TREASURY OBLIGATIONS — 21.53% U.S. Treasury Inflation Index Notes — 0.63% 3.000%, 07/15/2012 The accompanying notes are an integral part of these financial statements. 16 COUNTRY Mutual Funds — Schedule of Investments June 30, 2012 COUNTRY Bond Fund (continued) Principal Amount Value U.S. TREASURY OBLIGATIONS — 21.53% (continued) U.S. Treasury Notes — 20.90% 0.375%, 08/31/2012 $ $ 1.375%, 05/15/2013 0.500%, 05/31/2013 1.125%, 06/15/2013 1.000%, 07/15/2013 0.750%, 08/15/2013 0.750%, 12/15/2013 0.250%, 01/31/2014 0.250%, 03/31/2014 0.250%, 06/30/2014 0.375%, 03/15/2015 2.500%, 03/31/2015 0.375%, 04/15/2015 0.250%, 05/15/2015 2.125%, 05/31/2015 0.375%, 06/15/2015 1.250%, 08/31/2015 1.250%, 10/31/2015 1.375%, 11/30/2015 0.875%, 12/31/2016 0.875%, 01/31/2017 0.875%, 02/28/2017 3.000%, 02/28/2017 0.875%, 04/30/2017 2.250%, 11/30/2017 1.250%, 01/31/2019 2.125%, 08/15/2021 TOTAL U.S. TREASURY OBLIGATIONS (Cost $52,423,454) SHORT-TERM INVESTMENTS — 8.38% Commercial Paper— 5.67% General Electric Capital Corporation 0.230%, 08/02/2012 General Electric Company 0.290%, 09/27/2012 0.280%, 10/12/2012 Household Finance Corp. 0.380%, 07/02/2012 0.401%, 08/02/2012 Prudential Funding Corp. 0.250%, 07/13/2012 0.200%, 07/24/2012 0.270%, 08/15/2012 Shares Money Market Funds — 2.71% Federated Prime Obligations Fund, 0.170% (e) TOTAL SHORT-TERM INVESTMENTS (Cost $20,686,409) TOTAL INVESTMENTS — 99.22% (Cost $228,458,141) ASSETS IN EXCESS OF OTHER LIABILITIES — 0.78% TOTAL NET ASSETS — 100.00% $ Percentages are stated as a percent of net assets. PLC — Public Limited Company (a) The coupon rate shown on variable rate securities represents the rates at June 30, 2012. (b) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration normally to qualified institutional buyers. As of June 30, 2012 these securities represented 4.63% of total net assets. (c) Foreign issuer. (d) The obligations of certain U.S. Government-Sponsored entities are neither issued nor guaranteed by the United States Treasury. (e) The rate quoted is the annualized seven-day yield as of June 30, 2012. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Funds Services, LLC. The accompanying notes are an integral part of these financial statements. 17 Statements of Assets and Liabilities June 30, 2012 COUNTRY COUNTRY Growth Bond Fund Fund Assets: Investments in securities: At cost $ $ At value $ $ Cash — Receivable for investments sold Receivable for capital stock sold Dividends receivable — Interest receivable Prepaid expenses and other assets Total assets Liabilities: Payable for investments purchased — Payable for capital stock redeemed Payable for 12b-1 fees Payable to Administrator Payable to Advisor Payable to Auditor Payable to Transfer Agent Payable to Trustees — Accrued expenses and other liabilities Bank overdraft — Total liabilities Net Assets $ $ Net Assets Consist of: Paid in capital $ $ Undistributed net investment income Accumulated net realized gain on investments Net unrealized appreciation on investments Total — representing net assets applicable to outstanding capital stock $ $ Class Y: Net assets $ $ Shares outstanding Net asset value, redemption price and offering price per share $ $ Class A: Net assets $ $ Shares outstanding Net asset value and redemption price per share $ $ Maximum offering price per share $ $ The accompanying notes are an integral part of these financial statements. 18 Statements of Operations for the Year Ended June 30, 2012 COUNTRY COUNTRY Growth Bond Fund Fund Investment Income: Dividends* $ $
